DETAILED ACTION
Status of the Claims
Claims 1-2, 4-8, and 10-20 are currently pending and are examined herein.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
The following Office Action is in response to Applicant’s communication dated 11/22/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejection(s) – 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter.”
Claim 2 has been amended to recite that “the substrate is selected from the group consisting of a magnetic bead, an agarose bead, a styrene polymer particle, and a dextran polymer particle”, however, the specification as originally filed does not provide adequate written description support for such a substrate.  Specifically, all multimers disclosed in the application as filed that have only four polypeptides attached (as required by the limitation of claim 1 that “each particle consists of a substrate and four polypeptides”) are wherein the four polypeptides are attached to streptavidin, for example, as in para 0166.  The disclosure as originally filed does not show support for four polypeptides attached to it.  Similarly, claim 4 recites a dextran polymer particle that is streptavidin coated, however, such a particle with multiple streptavidin molecules would reasonably be expected to bind more than a total of four polypeptides.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 

Claim Rejections – 35 U.S.C. 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Xu et al.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (J. Microbiol. Biotechnol., 2016, 26(12), 2184–2191).  
Regarding claims 1, 5, and 7, Xu teaches a method for isolating an antigen-specific T cell, the method comprising:
preparing a plurality of particles, each particle is labeled and consisting of a substrate (e.g. PE-labeled streptavidin as per the Tetramer Staining and OVA Antigen-Specific T Cell Detection section on page 2187) and four polypeptides (e.g. as per the Generation of PE-Labeled H-2Kb/OVA257-264 Tetramer section on page 2187), wherein each polypeptide comprises, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence (e.g. OVA257-264 peptide-(GS4)3-β2m-(GS4)4-H-2Kb as per the Abstract, the Construction of Single-Chain Trimer Gene for the H-2Kb/OVA257-264 Complex section on page 2185, and Fig. 1A); 
b. contacting a plurality of the particles with a plurality of T cells under conditions suitable for antigen-specific binding of a T cell to a particle (e.g. spleen cells from a subject as per the Tetramer Staining and OVA Antigen-Specific T Cell Detection section on page 2187); and 
c. isolating the particles, to thereby isolate an antigen-specific T cell bound thereto (e.g. FACS analysis of the PE-streptavidin tetramers as per the Tetramer Staining and OVA Antigen-Specific T Cell Detection section on page 2187).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Altman et al. and Truscott et al.
Claims 1, 5-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (Science, 1996, 274:94-96) in view of Truscott et al. (J. Immunol., 2007, 178(10):6280-6289, of record).
Regarding claims 1(in part), 5-8, Altman teaches a method for isolating an antigen-specific T cell, the method comprising:
preparing a plurality of particles, each labeled particle comprising four polypeptides (e.g. HLA-A2 tetramers with either HIV Gag or Pol peptides bound to a phycoerythrin-labeled deglycosylated avidin as per pages 94-95), 
contacting a plurality of the particles with a plurality of T cells isolated from a sample of PBMC cells (e.g. as per the right column of page 95) under conditions suitable for antigen-specific binding of a T cell to a particle (e.g. the right column of page 95 and Fig. 2-3); and 
isolating the particles, to thereby isolate an antigen-specific T cell bound thereto (e.g. using FACS as per the right column of page 95 and Fig. 3).
Regarding claims 10-11, Altman teaches the above, wherein the MHC heavy chain sequence is human (e.g. as per page 95).
However, it is noted that Altman uses a non-covalently bound antigenic peptide, rather than each polypeptide comprising, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence, as set forth in claim 1.
Regarding claim 1(in part), Truscott teaches polypeptides comprising, in an amino to carboxyl terminus orientation, an antigenic sequence, a Beta 2 Microglobulin (β2M) sequence, and a Major Histocompatibility Complex (MHC) heavy chain sequence (e.g. termed a “single chain trimer” or SCT, as per the right column of page 6280).
Regarding claims 13-14, Truscott teaches use of a β2M signal peptide (e.g. as per the DNA constructs and retroviral transduction section on page 6281).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the single chain trimer (SCT) as per Truscott in the T cell isolation as per Altman.  One of ordinary skill in the art would have been motivated to do so, since Truscott teaches the many advantages of using a SCT, such as “overlap extension PCR and one-step cloning ensure the construction of single-chain MHC class I molecules associated with random epitopes, and will facilitate the preparation of soluble pMHC multimers” as per the Abstract of Truscott.


Altman et al., Truscott et al., and Cunningham et al.
Claims 1, 5-8, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (Science, 1996, 274:94-96) in view of Truscott et al. (J. Microbiol. Biotechnol., 2016, 26(12), 2184–2191) further in view of Cunningham et al. (Biochemistry, 1973, 12(24):4811-4822, of record).  
Altman in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of the specific amino acid sequence of SEQ ID NO: 105 or 107 for β2M, as set forth in claim 16.
Cunningham teaches the amino acid sequence SEQ ID NO: 105 as the sequence of human β2M (e.g. as per Fig. 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the amino acid sequence of β2M from Cunningham in the T cell isolation method of Altman in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since this is a wild type sequence for β2M.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the human β2M amino acid sequence and 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Altman et al., Truscott et al., and Murphy
Claims 1, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (Science, 1996, 274:94-96) in view of Truscott et al. (J. Microbiol. Biotechnol., 2016, 26(12), 2184–2191) further in view of Murphy (U.S. PGPub 2019/0292263 A1, priority to U.S. 62/647,720 filed 03/24/2018, of record).  
Altman in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of the specific amino acid sequence of SEQ ID NO: 38-104 for HLA, as set forth in claim 12.
Murphy teaches the amino acid sequence SEQ ID NO: 40 as the sequence of HLA-A2 (e.g. as per Murphy SEQ ID NO: 18).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the amino acid sequence of HLA from Murphy in the T cell isolation method of Altman in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since this is a known sequence for HLA.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim   In the instant case, all of the elements of the HLA amino acid sequence and SCT were well known in the art, as per Murphy and Altman/Truscott, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Altman et al., Truscott et al., and Arnau et al.
Claims 1, 5-8, 10-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Altman et al. (Science, 1996, 274:94-96) in view of Truscott et al. (J. Microbiol. Biotechnol., 2016, 26(12), 2184–2191) further in view Arnau et al. (Protein Expression and Purification, 2006, 48:1-13, cited in IDS of 11/20/2020, of record).  
Altman in view of Truscott is relied on as above, however, it is noted that the references are silent on the limitation of a purification cluster comprising two affinity tags flanking a protease cleavage site, as set forth in claims 17-19.
Combining different affinity tags section on page 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use a purification cluster comprising two affinity tags flanking a protease cleavage site as per Arnau in the T cell isolation method of Altman in view of Truscott.  One of ordinary skill in the art would have been motivated to do so since Arnau teaches that dual affinity tags allows for “a highly purified protein [to be] obtained” (e.g. as per the Combining different affinity tags section on page 5).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639